DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	This office acknowledges receipt of the following items from the applicant: Information Disclosure Statement (IDS) filed on 29 January 2020.  The references cited on the PTOL 1449 form have been considered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	This office acknowledges receipt of the following items from the applicant: Information Disclosure Statement (IDS) filed on 29 January 2020.  The references cited on the PTOL 1449 form have been considered.

Claim Objections
Claims 8-28 are objected to because of the following informalities:
ion 
Claim 12 recites “An photodetection sensor” and should read -- A [[an]] photodetection sensor --.  Claims 13-17 depend from claim 12.
Claim 13 recites “An photodetection display apparatus” and should read -- A [[an]] photodetection display apparatus --.  Claims 14-17 depend from claim 13.
Claim 18 recites “A method of making an photodetection sensor” and should read -- A method of making a [[an]] photodetection sensor --.  Claims 19-28 depend from claim 18.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 18 recites “forming a gate electrode on the substrate using magnetron sputtering techniques;” which is indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986).  See MPEP 2173.05(q).  Although a claim should be interpreted in light of the specification disclosure, it is generally considered improper to read limitations contained in the specification into the claims.  See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.
Claim 18 recites “surroundingly forming a gate insulating layer on the gate electrode using chemical vapor deposition (CVD) techniques or the magnetron sputtering techniques;” which is indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.  
Furthermore, it is unclear as to how the gate insulating layer is formed by the same magnetron sputtering techniques as that for forming the gate electrode, as the materials and/or conditions are disclosed as different.  
Claim 18 recites “forming an n-type semiconductor film on the gate insulating layer using the CVD techniques;” which is indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986).  See MPEP 2173.05(q).  Although a claim should be interpreted in light of the specification disclosure, it is generally considered improper to read limitations contained in the specification into the claims.  See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.
Furthermore, it is unclear as to how the n-type semiconductor film is formed by the same CVD techniques as that for forming the gate insulating layer, as the materials and/or conditions are disclosed as different.
Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986).  See MPEP 2173.05(q).  Although a claim should be interpreted in light of the specification disclosure, it is generally considered improper to read limitations contained in the specification into the claims.  See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.
Furthermore, it is unclear as to how the metal film is formed by the same magnetron sputtering techniques as that for forming the gate electrode and gate insulating layer, as the materials and/or conditions are disclosed as different.
Claim 18 recites “patterning the n-type semiconductor film and the metal film to form at least one drain terminal and at least one source terminal which are spaced apart from each other using photolithography and etching techniques so as to expose an exposed portion of the gate insulating layer from the at least one drain terminal and the at least one source terminal;” which is indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986).  See MPEP 2173.05(q).  Although a claim should be interpreted in light of the specification disclosure, it is generally considered improper to read limitations contained in the specification into the claims.  See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 
Claim 18 recites “forming on the exposed portion of the gate insulating layer a light-absorbing semiconductor layer that extends between the at least one drain terminal and the at least one source terminal using the CVD techniques,” which is indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986).  See MPEP 2173.05(q).  Although a claim should be interpreted in light of the specification disclosure, it is generally considered improper to read limitations contained in the specification into the claims.  See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.
Furthermore, it is unclear as to how the light-absorbing semiconductor is formed by the same CVD techniques as that for forming the gate insulating layer and the n-type semiconductor film, as the materials and/or conditions are disclosed as different.

The following is an example of clear and concise language for claim 18 as to the possible intended required structure:
A method of making a photodetection sensor, comprising:
providing a substrate having a thin film transistor;
forming a gate electrode on the substrate by magnetron sputtering; 

forming an n-type semiconductor film on the gate insulating layer by CVD; 
forming a metal film on the n-type semiconductor film by magnetron sputtering; 
patterning the n-type semiconductor film and the metal film to form at least one drain terminal and at least one source terminal which are spaced apart from each other by photolithography and etching so as to expose an exposed portion of the gate insulating layer from the at least one drain terminal and the at least one source terminal; and 
forming on the exposed portion of the gate insulating layer a light-absorbing semiconductor layer that extends between the at least one drain terminal and the at least one source terminal by CVD.

Claim 20 is a wherein clause (see MPEP 2111.04) that recites “wherein the light-absorbing semiconductor layer … formed by” which is unclear as to whether or not this is referring back to the step of “forming on the exposed portion of the gate insulating layer a light-absorbing semiconductor layer that extends between the at least one drain terminal and the at least one source terminal using the CVD techniques.”
Claim 20 also recites “the CVD,” which is unclear as to whether or not this is intending to refer to “the CVD techniques” previously established for forming the gate insulating layer and n-type semiconductor film in claim 18.


Claim 21 also recites “the CVD,” which is unclear as to whether or not this is intending to refer to “the CVD techniques” previously established for forming the gate insulating layer and n-type semiconductor film in claim 18.

Claim 22 is a wherein clause (see MPEP 2111.04) that recites “wherein the light-absorbing semiconductor layer … formed by” which is unclear as to whether or not this is referring back to the step of “forming on the exposed portion of the gate insulating layer a light-absorbing semiconductor layer that extends between the at least one drain terminal and the at least one source terminal using the CVD techniques.”  
Claim 22 also recites “the CVD,” which is unclear as to whether or not this is intending to refer to “the CVD techniques” previously established for forming the gate insulating layer and n-type semiconductor film in claim 18.

Claim 23 recites “the CVD,” which is unclear as to whether or not this is intending to refer to “the CVD techniques” previously established in claim 18.

Claim 24 recites “forming an insulating protection layer on a top surface of the light-absorbing semiconductor layer using the CVD techniques,” which is indefinite Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986).  See MPEP 2173.05(q).  Although a claim should be interpreted in light of the specification disclosure, it is generally considered improper to read limitations contained in the specification into the claims.  See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.
Furthermore, it is unclear as to how the insulating protection layer is formed by the same CVD techniques as that for forming the gate insulating layer, the n-type semiconductor film and the light-absorbing semiconductor, as the materials and/or conditions are disclosed as different.

Claim 27 recites “wherein the optical film is made from one of an oxygen-containing compound and a nitrogen-containing compound using the CVD techniques or the sputtering techniques,” which is indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986).  See MPEP 2173.05(q).  Although a claim should be interpreted in light of the specification disclosure, it is generally considered improper to read limitations contained in the specification into the claims.  See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.

Claim 27 is a wherein clause (see MPEP 2111.04) that recites “wherein the optical layer … using the CVD techniques or the sputtering techniques” which is unclear as to whether or not this is referring back to the step of “forming on protection layer an optical film …” of claim 25.
Furthermore, it is unclear as to how the optical film is formed by the same CVD techniques as that for forming the gate insulating layer, the n-type semiconductor film, the light-absorbing semiconductor and the insulating protection layer, as the materials and/or conditions are disclosed as different.  Also, it is unclear as to how the optical film is formed by the same [magnetron] sputtering techniques as that for forming the gate electrode, gate insulating layer and the metal film as the materials and/or conditions are disclosed as different.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kugler (U.S. Patent Application Publication 2007/0257256).
Referring to Claim 1, Kugler teaches in Fig. 1b (par. 87-88) a photodetection film, comprising a photodetection transistor including: a gate electrode (6); a gate insulating layer (5) that is surroundingly formed on said gate electrode (5); at least one drain terminal (2 right side for example) that is disposed on said gate insulating layer (5) and that is spaced apart from said gate electrode (6); at least one source terminal (2 left side for example) that is disposed on said gate insulating layer (5) and that is spaced apart from said gate electrode (6) and said at least one drain terminal (2); and a light-absorbing semiconductor layer (3/4; par. 47) that is disposed on an exposed portion of said gate insulating layer (5) exposed from said at least one drain terminal (2) and said at least one source terminal (2) and that extends between said at least one drain terminal (2) and said at least one source terminal (2) so as to serve as a leakage current channel between said at least one drain terminal (2) and said at least one source terminal (2).

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yutani et al. (U.S. Patent Application Publication 2010/0193775).
Referring to Claim 1, Yutani teaches in Fig. 1 and 4 for example, a photodetection film, comprising a photodetection transistor including: a gate electrode (2); a gate insulating layer (3) that is surroundingly formed on said gate electrode (2); at least one drain terminal (5) that is disposed on said gate insulating layer (3) and that is spaced apart from said gate electrode (2); at least one source terminal (4) that is disposed on said gate insulating layer (3) and that is spaced apart from said gate electrode (2) and said at least one drain terminal (5); and a light-absorbing semiconductor layer (6) that is disposed on an exposed portion of said gate insulating layer (3) exposed from said at least one drain terminal (5) and said at least one source terminal (4) and that extends between said at least one drain terminal (5) and said at least one source terminal (4) so as to serve as a leakage current channel between said at least one drain terminal (5) and said at least one source terminal (4).

Claims 1, 2, 6-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klausmann et al. (U.S. Patent Application Publication 2007/0145284).
	Referring to Claim 1, Klausemann teaches a photodetection film, comprising a photodetection transistor (1; phototransistor) including: a gate electrode (9); a gate insulating layer (14) that is surroundingly formed on said gate electrode (9); at least one drain terminal (7/13) that is disposed on said gate insulating layer (14) and that is spaced apart from said gate electrode (9); at least one source terminal (8/13) that is disposed on said gate insulating layer (14) and that is spaced apart from said gate electrode (9) and said at least one drain terminal (7/13); and a light-absorbing semiconductor layer (5) that is disposed on an exposed portion of said gate insulating 
Referring to Claim 2, Klausmann further teaches wherein said photodetection transistor includes a plurality of said drain terminals (7/13) that are spaced apart from each other and that are electrically connected in parallel and a plurality of said source terminals (8/13) that are spaced apart from each other and that are electrically connected in parallel, said drain terminals (7/13) and said source terminals (8/13) being separately and alternately arranged on said gate insulating layer (14), said light-absorbing semiconductor layer (5) disposed on the exposed portion of said gate insulating layer (14) exposed among said drain terminals (7/13) and said source terminals (8/13) and extending among said drain terminals (7/13) and said source terminals (8/13).
Referring to Claim 6, Klausmann further teaches wherein said at least one drain terminal (7/13) includes a drain n-type semiconductor layer (13) disposed on said gate insulating layer (14) and a drain electrode (7) disposed on said drain n-type semiconductor layer (13), said at least one source terminal (8/13) including a source n-type semiconductor layer (13) disposed on said gate insulating layer (14) and a source electrode (8) disposed on said source n-type semiconductor layer (13).

Referring to Claims 8 and 9, Klausmann further teaches an optical film (3) that is immediately disposed on said insulating protection layer (15) for reducing a reflection rate of light from a top surface of said light-absorbing semiconductor layer (5) or reducing a refraction angle of light in said light-absorbing semiconductor layer (5) and wherein said optical film (3; ITO) has a structure selected from a photonic crystal structure with a refractive index varied periodically, a microlens array structure with a refractive index varied periodically, an incident light-scattered crystal structure with a refractive index varied non-periodically, and an incident light-diffused crystal structure with a refractive index varied non-periodically, said optical film having a refractive index smaller than that of said light-absorbing semiconductor layer (5) (par. 38).  The applicant states that indium tin oxide (ITO) is a suitable material for achieving the claimed result/function.
Referring to Claim 10, Klausmann further teaches wherein said optical film (3) is made from an oxygen-containing compound (par. 38).
Referring to Claim 11, Klausmann further teaches wherein the oxygen-containing compound is indium tin oxide (ITO) (par. 38).
Referring to Claim 12, Klausmann further teaches a photodetection sensor, comprising: at least one pixel sensing portion (par. 24-25 and 29) including a thin film transistor (2) for transmitting an electrical signal, and said photodetection film as claimed in claim 1 that is electrically connected to said thin film transistor (2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Klausmann et al. (U.S. Patent Application Publication 2007/0145284).


semiconductor layer (5) of said photodetection transistor (1) has an amorphous silicon structure (par. 31).  Klausmann does not explicitly state that the amorphous silicon layer (5) is undoped intrinsic, per se, however, it is more likely than not that it is inherently undoped intrinsic as implied by the device function as well as the presence of specific n-doped layers (13) thereon needed the contact of the electrodes (7 and 8) to the light absorbing layer (5).  Furthermore, the properties of a crystallinity less than 40% and has a band gap ranging from 1.7 eV to 1.8 eV is inherent to the amorphous silicon material.  “The claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.”  In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). (MPEP 2112).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide intrinsic amorphous silicon having the crystallinity and band gap as claimed based on its well-known suitability in the art for light absorption, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Klausmann et al. (U.S. Patent Application Publication 2007/0145284) in view of Shinar et al. (U.S. Patent 7,718,130).
Referring to Claims 4 and 5, Klausmann teaches the limitations of claim 1 but does not explicitly state wherein said light-absorbing semiconductor layer (5) has a 
Shinar teaches that undoped intrinsic microcrystalline silicon of amorphous (non-crystalline) silicon germanium is a well-known material for photodetectors (par. 117) 
Furthermore, the properties of a crystallinity greater than 40% and has a band gap ranging less than 1.7 eV is inherent to the microcrystalline silicon material.  And the properties of a band gap ranging less than 1.7 eV is inherent to the amorphous (non-crystalline) silicon germanium material.  “The claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.”  In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). (MPEP 2112).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide intrinsic microcrystalline silicon or amorphous silicon germanium having the crystallinity and band gap as claimed of Shinar as the material for Klausmann based on its well-known suitability in the art for light absorption, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Allowable Subject Matter
Claims 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 13, the prior art of record alone or in combination neither teaches nor makes obvious the invention of the at least one photodetection sensor of claim 12 disposed below said photodetection region in combination with all of the limitations of Claim 1, 12 and 13.
Claim 18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  The following claim 18 is drafted by the examiner and considered to distinguish patentably over the art of record in this application, is presented to applicant for consideration: 
A method of making a photodetection sensor, comprising:
providing a substrate having a thin film transistor;
forming a gate electrode on the substrate by magnetron sputtering; 
surroundingly forming a gate insulating layer on the gate electrode by chemical vapor deposition (CVD) or magnetron sputtering;
forming an n-type semiconductor film on the gate insulating layer by CVD; 
forming a metal film on the n-type semiconductor film by magnetron sputtering; 

forming on the exposed portion of the gate insulating layer a light-absorbing semiconductor layer that extends between the at least one drain terminal and the at least one source terminal by CVD.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EARL N TAYLOR whose telephone number is (571)272-8894.  The examiner can normally be reached on M-F, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/EARL N TAYLOR/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
EARL N. TAYLOR
Primary Examiner
Art Unit 2896